DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #130 seen in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, “an apparatus structured to detecting cognitive decline” should be “an apparatus structured to detect cognitive decline”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 8 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term approximately will be interpreted to be ± 20%.
The term “approximately” in claim 16 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term approximately will be interpreted to be ± 20%.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-16 are all within at least one of the four categories.
The independent claim 1 recites:
	monitoring at least a portion of an electroencephalogram (EEG) signal of the person during at least a portion of at least one sleep cycle; and
	quantifying a property of the EEG signal in response to the sensory stimulation.
The independent claim 9 recites:
	quantifying a property of the EEG signal in response to the sensory stimulation.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of monitoring and quantifying can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

With respect to the pending claims, for example, an experienced physician can perform the claimed step of monitoring and quantifying by mentally looking at a portion of an electroencephalogram (EEG) signal on a graph while a person is sleeping and quantify a property of the EEG signal after a stimulation is applied. The experienced clinician can correlate the property and generate an output using a computer.  Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.

Regarding the dependent claims 2-8 and dependent claims 10-16, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-8 and 10-16 recite steps (e.g. correlating and employing) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

This judicial exception (abstract idea) in claims 1-16 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for [monitoring, applying, quantifying, correlating, generating and employing] merely invoke a computer as a tool.
The data-gathering step (monitoring) and the data-output step (generating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for monitoring, applying, quantifying, correlating, generating and employing. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about electroencephalogram (EEG) signals. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for monitoring, applying, quantifying, correlating, generating and employing. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.

The additional elements are identified as follows: a processor apparatus with a processor and a storage, an input apparatus, an output apparatus and a model
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature cited by applicant:
S. E. Counts, M. D. Ikonomovic, N. Mercado, I. E. Vega, and E. J. Mufson, “Biomarkers for the Early Detection and Progression of Alzheimer’s Disease,” Neurotherapeutics, vol. 14, no. 2017, pp. 35–53, 2016.
C. R. Jack et al., “Hypothetical model of dynamic biomarkers of the Alzheimer’s pathological cascade,” The Lancet Neurology, vol. 9, no. 1. Lancet Publishing Group, pp. 119–128, 2010.
E. Bresch, U. Grossekathofer, and G. Garcia-Molina, “Recurrent deep neural networks for real-time sleep stage classification from single channel EEG,” Front. Comput. Neurosci., vol. 12, no. 2018, pp. 1–12, 2018.	

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (US 20120150545 A1; cited by applicant).

With respect to claim 1, Simon discloses
A method of detecting cognitive decline in a person (see paragraph 0071, systems and methods for assessing cognitive status), comprising: 
monitoring at least a portion of an electroencephalogram (EEG) signal of the person (see paragraph 0072, monitor electrical signals from electroencephalograph (EEG) electrodes from the brain non-invasively) during at least a portion of at least one sleep cycle (see paragraph 0102, brain signals acquired with and without sensory input during varying states of consciousness including all sleep stages); 
applying to the person a sensory stimulation during the at least one sleep cycle (see paragraph 0102, brain signals acquired with and without sensory input during varying states of consciousness including all sleep stages); 
quantifying a property of the EEG signal (see paragraph 0089, power spectral density which is a property of an EEG signal of raw EEG signals are collected) in response to the sensory stimulation (see paragraph 0102, brain signals acquired with and without sensory input during varying states of consciousness including all sleep stages; and see paragraph 0101, stimuli for sensory input can be any one of the five senses including visual, auditory, olfactory, taste or gastrological stimuli); 
correlating the property with a synaptic network depopulation (see paragraph 0124, early deterioration and neurodegeneration in olfactory function has been identified in Alzheimer’s disease and the detection of these abnormalities in olfactory stimulated EEG signals can be visualized as synaptic network depopulation when neurodegeneration occurs which disrupts the synaptic network of neurons) with the use of a model (see paragraph 0169-0170, standard spectral analysis and various techniques of multi-variate analysis can be done; see paragraph 0195 and 0222, MATLAB environment can be used to run custom written software for spectral analysis; and see paragraph 0073, a normal baseline functioning in an individual can be defined and deterioration in brain health can be done by tracking progression of synaptic network depopulations); and 
generating an output that is representative of the network depopulation (see paragraph 0083, a plot for spectral analysis is generated where the spectral signatures constitute a functional bio-signature of a given individual’s brain and nervous system; and see paragraph 0210, brain health assessments of people which can include neurodegeneration can be monitored over time).

With respect to claim 2, all limitations of claim 1 apply in which Simon further discloses the property is an amplitude of a portion of the EEG signal (see paragraph 0088-0089 and Figs 9A and 9B, the power spectral density of a raw EEG signal is graphed and the amplitude is seen and measured).

With respect to claim 3, all limitations of claim 1 apply in which Simon further discloses the property is a slope of a portion of the EEG signal (see paragraph 0088-0089 and Figs 9A and 9B, the Fast Fourier transformed power spectral density of a raw EEG signal is collected and seen).

With respect to claim 7, all limitations of claim 1 apply in which Simon further discloses the property is a power spectral density of a portion of the EEG signal (see paragraph 0088-0089 and Figs 9A and 9B, the power spectral density of a raw EEG signal is graphed).

With respect to claim 8, all limitations of claim 1 apply in which Simon further discloses the property is a power spectral density (see paragraph 0088-0089 and Figs 9A and 9B, the power spectral density of a raw EEG signal is graphed) in a band of approximately 0.5-4.0 Hz in a frequency domain of the EEG signal (see paragraph 0070, spectral bands in the standard literature conventions such that the bands of the power spectral density are often separated into the Delta band which is 0 to 4 Hz; and see paragraph 210, delta bands are shown).

With respect to claim 9, Simon discloses
An apparatus structured to detecting cognitive decline in a person (see paragraph 0071, systems and methods for assessing cognitive status), comprising: 
a processor apparatus comprising a processor (see paragraph 0198, central processing unit) and a storage (see paragraph 0198, mass storage device); 
an input apparatus (see paragraph 0198, wireless receiver) structured to provide input signals to the processor apparatus (see paragraph 0198, the transmitted data is received by a wireless receiver and gets stored on a mass storage device where it can be analyzed by a central processing unit); 
an output apparatus (see paragraph 0198, the central processing unit analyzes the data and creates an index or a multi variate output for visual display and interpretation) structured to receive output signals from the processor apparatus (see paragraph 0198, the processed and analyzed signals are sent to a visual display); and 
the storage having stored therein a number of instructions (see paragraph 0198, the mass storage device has a central processing unit with predefined analytical algorithms) which, when executed on the processor, cause the apparatus to perform a number of operations comprising: 
applying to the person a sensory stimulation during the at least one sleep cycle (see paragraph 0102, brain signals acquired with and without sensory input during varying states of consciousness including all sleep stages); 
quantifying a property of the EEG signal (see paragraph 0089, power spectral density which is a property of an EEG signal of raw EEG signals are collected) in response to the sensory stimulation (see paragraph 0102, brain signals acquired with and without sensory input during varying states of consciousness including all sleep stages; and see paragraph 0101, stimuli for sensory input can be any one of the five senses including visual, auditory, olfactory, taste or gastrological stimuli); 
correlating the property with a synaptic network depopulation (see paragraph 0124, early deterioration and neurodegeneration in olfactory function has been identified in Alzheimer’s disease and the detection of these abnormalities in olfactory stimulated EEG signals can be visualized as synaptic network depopulation when neurodegeneration occurs which disrupts the synaptic network of neurons) with the use of a model (see paragraph 0169-0170, standard spectral analysis and various techniques of multi-variate analysis can be done; see paragraph 0195 and 0222, MATLAB environment can be used to run custom written software for spectral analysis; and see paragraph 0073, a normal baseline functioning in an individual can be defined and deterioration in brain health can be done by tracking progression of synaptic network depopulations); and 
generating an output that is representative of the network depopulation (see paragraph 0083, a plot for spectral analysis is generated where the spectral signatures constitute a functional bio-signature of a given individual’s brain and nervous system; and see paragraph 0210, brain health assessments of people which can include neurodegeneration can be monitored over time).

With respect to claim 10, all limitations of claim 9 apply in which Simon further discloses the property is an amplitude of a portion of the EEG signal (see paragraph 0088-0089 and Figs 9A and 9B, the power spectral density of a raw EEG signal is graphed and the amplitude is seen and measured).

With respect to claim 11, all limitations of claim 9 apply in which Simon further discloses the property is a slope of a portion of the EEG signal (see paragraph 0088-0089 and Figs 9A and 9B, the Fast Fourier transformed power spectral density of a raw EEG signal is collected and seen).

With respect to claim 15, all limitations of claim 9 apply in which Simon further discloses the property is a power spectral density of a portion of the EEG signal (see paragraph 0088-0089 and Figs 9A and 9B, the power spectral density of a raw EEG signal is graphed).

With respect to claim 16, all limitations of claim 9 apply in which Simon further discloses the property is a power spectral density (see paragraph 0088-0089 and Figs 9A and 9B, the power spectral density of a raw EEG signal is graphed) in a band of approximately 0.5-4.0 Hz in a frequency domain of the EEG signal (see paragraph 0070, spectral bands in the standard literature conventions such that the bands of the power spectral density are often separated into the Delta band which is 0 to 4 Hz; and see paragraph 210, delta bands are shown).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Eroglu (US 20200281495 A1).

With respect to claim 4, all limitations of claim 1 apply in which Simon does not disclose the correlating of the property with the synaptic network depopulation with the use of a model comprises employing a generic population-based model.
	Eroglu teaches a generic population-based model (see paragraph 0025, EEG signals are set with norm data collected from healthy people and those with learning disabilities and are being compared).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simon with a generic population-based model as taught by Eroglu because it would have resulted in the predictable result of comparing the progression of a disease to that of a large population database (Eroglu: see paragraph 0025).

With respect to claim 12, all limitations of claim 9 apply in which Simon does not disclose the correlating of the property with the synaptic network depopulation with the use of a model comprises employing a generic population-based model.
	Eroglu teaches a generic population-based model (see paragraph 0025, EEG signals are set with norm data collected from healthy people and those with learning disabilities and are being compared).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simon with a generic population-based model as taught by Eroglu because it would have resulted in the predictable result of comparing the progression of a disease to that of a large population database (Eroglu: see paragraph 0025).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Simon in view of Howard (US 20170251985 A1).

With respect to claim 5, all limitations of claim 1 apply in which Simon does disclose multiple sleep EEG recordings obtained through a time interval (see paragraph 0095 and Fig. 11, two fast fourier transformed absolute power spectral density traces of raw EEG signals collected for three minutes) and further discloses a personalized EEG biometric brain health signature (see paragraph 0185).
Simon does not disclose the correlating of the property with the synaptic network depopulation with the use of a model comprises employing a personalized model that is constructed using multiple sleep EEG recordings acquired through a time interval.
Howard teaches employing a personalized model (see paragraph 0135, a learning algorithm can be used for specific patients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simon with a personalized model as taught by Howard because it would have resulted in the predictable result of enhancing computer accuracy while reducing evaluated errors for specific patients (Howard: see paragraph 0135).

With respect to claim 6, all limitations of claim 5 apply in which a modified Simon in view of Howard teaches the employing of the personalized model comprises employing as the personalized model a cumulative model spanning a number of months (Simon: see paragraph 0214, the doctor can review the patient’s data monthly).

With respect to claim 13, all limitations of claim 9 apply in which Simon does disclose multiple sleep EEG recordings obtained through a time interval (see paragraph 0095 and Fig. 11, two fast fourier transformed absolute power spectral density traces of raw EEG signals collected for three minutes) and further discloses a personalized EEG biometric brain health signature (see paragraph 0185).
Simon does not disclose the correlating of the property with the synaptic network depopulation with the use of a model comprises employing a personalized model that is constructed using multiple sleep EEG recordings acquired through a time interval.
Howard teaches employing a personalized model (see paragraph 0135, a learning algorithm can be used for specific patients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simon with a personalized model as taught by Howard because it would have resulted in the predictable result of enhancing computer accuracy while reducing evaluated errors for specific patients (Howard: see paragraph 0135).

With respect to claim 14, all limitations of claim 13 apply in which a modified Simon in view of Howard teaches the employing of the personalized model comprises employing as the personalized model a cumulative model spanning a number of months (Simon: see paragraph 0214, the doctor can review the patient’s data monthly).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791